Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known projection lens display configurations. However, none of the references alone or in combination teach: “A display apparatus comprising: a light guide element; and a projection lens configured to cause light coming from a display or a spatial light modulator to enter the light guide element, wherein the light guide element includes a first light guide part configured to guide the light coming from the projection lens in a first direction and a second light guide part configured to guide the light coming from the first light guide part in a second direction intersecting with the first direction, the first light guide part has a first mirror set configured to guide the light to the second light guide part by reflecting the light, the second light guide part has a second mirror set configured to output the light in a third direction from the light guide element by reflecting the light, the third direction intersects with the first direction and the second direction, the first light guide part has a first reflection surface facing the first mirror set, the second light guide part has a second reflection surface facing the second mirror set, the projection lens is configured to cause the light coming from the display or the spatial light modulator to enter the first light guide part obliquely with respect to the second and third directions such that the light is reflected by the first reflection surface of the first light guide part and the second reflection surface of the second light guide part, and the first mirror set is disposed between the first reflection surface and the second light guide part.”  After further search and consideration, the office failed to locate any overlapping .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626